EXECUTIVE CHAIRMAN’S AGREEMENT




This EXECUTIVE CHAIRMAN’S AGREEMENT is dated March 31, 2015 (the “Agreement”) by
and between VOLITIONRX LIMITED, a Delaware corporation (the “Company”), and DR.
MARTIN CHARLES FAULKES, an individual resident in the United Kingdom (“Dr.
Faulkes”).




WHEREAS, the Board of Directors of the Company (the “Board”) previously
appointed Dr. Faulkes as a member of the Board and as Executive Chairman of the
Board effective as of October 6, 2011; and




WHEREAS, Dr. Faulkes accepted such appointment and is willing to continue to
serve as Executive Chairman of the Board on the terms set forth herein and in
accordance with the provisions of this Agreement.




NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:




1.

Position.  Subject to the terms and provisions of this Agreement, Dr. Faulkes
hereby agrees to continue to serve as Executive Chairman of the Board, provided,
however, that Dr. Faulkes’ continued service on the Board shall be subject to
any necessary approval by the Company’s stockholders as required by applicable
law and the Company’s governing documents.




2.

Duties. 




a)

During the Directorship Term (as defined herein), Dr. Faulkes shall make
reasonable business efforts to attend all Board meetings in person or via
conference call, Board and management conference calls as appropriate,  make
himself available to the Company at mutually convenient times and places, attend
external meetings and presentations when agreed on in advance, as appropriate
and convenient, and perform such duties, services and responsibilities, and have
the authority commensurate to such position.




b)

In his role of Executive Chairman, Dr. Faulkes shall have the additional duties,
responsibilities and authority of such position, as set forth in the bylaws of
the Company and in the description of duties attached to this Agreement as
Exhibit A, subject to the power of the Board to expand or limit such duties,
responsibilities and authority.




c)

Dr. Faulkes will use his best efforts to promote the interests of the Company
and comply with his fiduciary duty obligations as imposed by Delaware law. The
Company recognizes that Dr. Faulkes (i) is or may become a full-time executive
employee of another entity and that his responsibilities to such entity must
have priority and (ii) sits or may sit on the board of directors of other
entities, subject to any limitations set forth by the Sarbanes-Oxley Act of 2002
and limitations provided by any exchange or quotation service on which the
Company’s common stock is listed or traded.  Notwithstanding the same, Dr.
Faulkes will provide the Company with prior written notice of any future
commitments to such entities and use reasonable business efforts to coordinate
his respective commitments so as to fulfill his obligations to the Company and,
in any event, will fulfill his legal obligations as a Director. Other than as
set forth above, Dr. Faulkes will not, without the prior notification to the
Board, engage in any other business activity which could materially interfere or
conflict with the performance of his duties, services and responsibilities
hereunder or which is in violation of the reasonable policies established from
time to time by the Company, provided that the foregoing shall in no way limit
his activities on behalf of (i) any current employer and its affiliates or (ii)
the board of directors of any entities on which he currently sits.  At such time
as the Board receives such notification, subject to compliance with applicable
law, the Board may require the resignation of Dr. Faulkes if it determines that
such business activity does in fact materially interfere with the performance of
Dr. Faulkes’ duties, services and responsibilities hereunder.




d)

Dr. Faulkes will at all times act as a fiduciary in the service and best
interests of the Company.  In addition, Dr. Faulkes agrees to (i) provide all
information regarding himself as the Company requires to satisfy its disclosure
obligations under applicable securities laws; (ii) timely file with the
Securities and Exchange Commission all reports and schedules required of Dr.
Faulkes in his personal capacity by virtue of his relationship with the Company
(e.g. Forms 3, 4 and 5 as contemplated by Section 16(a) of the Securities
Exchange Act of 1934).





1




--------------------------------------------------------------------------------




3.

Compensation.




a)

Fees.  Subject to adjustment from time to time at the discretion of the Board or
a committee designated by the Board, effective for periods after March 1, 2015,
Dr. Faulkes shall receive £8,333.33 GBP per month. The Fees payable to Dr.
Faulkes are inclusive of any duties performed by the individual as a director
for any associated companies of the Company. The Fees shall be paid directly
into your nominated bank account at the end of each calendar month.




b)

Stock.  Dr. Faulkes shall be entitled to receive equity compensation as
determined by the Board or a designated committee in its absolute discretion and
upon the terms and conditions set forth in the award agreement and, if
applicable, the governing plan. Notwithstanding the foregoing, if Dr. Faulkes
ceases to be a member of Board at any time during the vesting period for any
reason (such as resignation, withdrawal, death, disability or any other reason),
then any unvested shares shall be irrefutably forfeited.  Furthermore, Dr.
Faulkes agrees that all shares of the Company’s stock held by Dr. Faulkes shall
be subject to any “lock up” agreement required to be signed by the Company’s
officers in connection with any financing.




c)

Independent Contractor.  Dr. Faulkes’ status during the Directorship Term shall
be that of an independent contractor and not, for any purpose, that of an
employee or agent with authority to bind the Company in any respect. All
payments and other consideration made or provided to Dr. Faulkes under this
Section 3 shall be made or provided without withholding or deduction of any
kind, and Dr. Faulkes shall assume sole responsibility for discharging all tax
or other obligations associated therewith.




d)

Expense Reimbursements.  During the Directorship Term, the Company shall
reimburse Dr. Faulkes for all reasonable out-of-pocket expenses incurred by Dr.
Faulkes in attending any in-person meetings, provided that Dr. Faulkes complies
with the generally applicable policies, practices and procedures of the Company
for submission of expense reports, receipts or similar documentation of such
expenses.




4.

Directorship Term.  The “Directorship Term,” as used in this Agreement, shall
mean the period from the commencement of your appointment as a Director of the
Company and terminating on the earliest of the following to occur (subject to
compliance with applicable laws): (a) the death of Dr. Faulkes; (b) the
termination of Dr. Faulkes from his membership on the Board by the mutual
agreement of the Company and Dr. Faulkes; (c) the removal of Dr. Faulkes from
the Board by the vote of the stockholders of the Company in accordance with
applicable law and the terms of the Company’s governing documents, (d) the
failure of the stockholders to re-elect Dr. Faulkes; (e) the resignation by Dr.
Faulkes from the Board; or (f) upon Dr. Faulkes becoming prohibited by law from
acting as director.  




5.

Director’s Representation and Acknowledgment.  Dr. Faulkes represents to the
Company that his execution and performance of this Agreement shall not be in
violation of any agreement or obligation (whether or not written) that he may
have with or to any person or entity, including without limitation, any prior or
current employer. Dr. Faulkes hereby acknowledges and agrees that this Agreement
(and any other agreement or obligation referred to herein) shall be an
obligation solely of the Company, and Dr. Faulkes shall have no recourse
whatsoever against any employee or stockholder of the Company or any of their
respective affiliates with regard to this Agreement.




6.

Director Covenants.




a)

Unauthorized Disclosure.  Dr. Faulkes agrees and understands that in Dr.
Faulkes’ position with the Company, Dr. Faulkes  will have has been and will be
exposed to and receive information relating to the confidential affairs of the
Company, including, but not limited to, technical information, business and
marketing plans, strategies, customer information, other information concerning
the Company’s products, promotions, development, financing, expansion plans,
business policies and practices, and other forms of information considered by
the Company to be confidential and in the nature of trade secrets. Dr. Faulkes
agrees that during the Directorship Term and thereafter, Dr. Faulkes will keep
such information confidential and will not disclose such information, either
directly or indirectly, to any third person or entity without the prior written
consent of the Company, or use such information for his own benefit or for the
benefit of any third person; provided, however, that Dr. Faulkes may, after
giving prior notice to the Company to the extent practicable under the
circumstances, disclose such information to the extent required by applicable
laws or governmental regulations or judicial or regulatory process. Upon
termination of the Directorship Term, Dr. Faulkes will promptly return to the
Company and/or destroy at the Company’s direction all property, notes,
memoranda, writings, lists, files, reports, customer lists, correspondence,
technical data, other product or document, and any summary or compilation of the
foregoing, in whatever form, including, without limitation, in electronic form,
which has been produced by, received by or otherwise submitted to Dr. Faulkes in
the course or otherwise as a result of Dr. Faulkes’ position with the Company
during or prior to the Directorship Term.





2




--------------------------------------------------------------------------------




b)

Non-Compete.  It is accepted and acknowledged that Dr. Faulkes may have business
interests other than those of the Company and has declared any conflicts that
are apparent at present.  In the event that Dr. Faulkes becomes aware of any
potential conflicts of interest, these will be disclosed to the chairman and CEO
as soon as apparent.




c)

Insider Trading Guidelines.  Dr. Faulkes agrees to execute and comply at all
times with the Company’s Insider Trading Guidelines as well as any other
policies adopted by the Company that are applicable to directors.




d)

Remedies.  Dr. Faulkes agrees that any breach of the terms of this Section 6
would result in irreparable injury and damage to the Company for which the
Company would have no adequate remedy at law; Dr. Faulkes therefore also agrees
that in the event of said breach or any threat of breach, the Company shall be
entitled to an immediate injunction and restraining order to prevent such breach
and/or threatened breach and/or continued breach by Dr. Faulkes and/or any and
all entities acting for and/or with Dr. Faulkes, without having to prove damages
or paying a bond, in addition to any other remedies to which the Company may be
entitled at law or in equity. The terms of this paragraph shall not prevent the
Company from pursuing any other available remedies for any breach or threatened
breach hereof, including, but not limited to, the recovery of damages from Dr.
Faulkes.




e)

Survival.  The provisions of this Section 6 shall survive any termination of the
Directorship Term, and the existence of any claim or cause of action by Dr.
Faulkes against the Company, whether predicated on this Agreement or otherwise,
shall not constitute a defense to the enforcement by the Company of the
covenants and agreements of this Section 6.




7.

Indemnification.  The Company agrees to indemnify Dr. Faulkes for his activities
as a member of the Board to the fullest extent permitted under applicable law
and its governing documents. Dr. Faulkes agrees to enter into the Company’s
standard indemnification agreement.




8.

Directors and Officers Insurance.  The Company currently maintains an insurance
policy under which the directors and officers of the Company are insured,
subject to the limits of the policy, against certain losses arising from claims
made against such directors and officers by reason of any acts or omissions
covered under the policy in their respective capacities as directors or officers
of the Company, including certain liabilities under securities laws.  The
Company agrees to use commercially reasonable efforts to keep such insurance
policy or a reasonable equivalent policy in full force and effect.




9.

Non-Waiver of Rights.  The failure to enforce at any time the provisions of this
Agreement or to require at any time performance by the other party hereto of any
of the provisions hereof shall in no way be construed to be a waiver of such
provisions or to affect either the validity of this Agreement or any part
hereof, or the right of either party hereto to enforce each and every provision
in accordance with its terms. No waiver by either party hereto of any breach by
the other party hereto of any provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions at
that time or at any prior or subsequent time.




10.

Notices.  Every notice relating to this Agreement shall be in writing and shall
be given by personal delivery or by registered or certified mail, postage
prepaid, return receipt requested; to:




If to the Company:




VolitionRx Limited

1 Scotts Road

#24-05 Shaw Centre

Singapore, 228208




Email: notice@volitionrx.com




If to Dr. Faulkes:




Email: ___________




Either of the parties hereto may change their address for purposes of notice
hereunder by giving notice in writing to such other party pursuant to this
Section 10.





3




--------------------------------------------------------------------------------




11.

Binding Effect/Assignment.  This Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective heirs, executors, personal
representatives, estates, successors (including, without limitation, by way of
merger) and assigns. Notwithstanding the provisions of the immediately preceding
sentence, Dr. Faulkes shall not assign all or any portion of this Agreement
without the prior written consent of the Company.




12.

Entire Agreement.  This Agreement (together with the other agreements referred
to herein) sets forth the entire understanding of the parties hereto with
respect to the subject matter hereof and supersedes all prior agreements,
written or oral, between them as to such subject matter.




13.

Severability.  If any provision of this Agreement, or any application thereof to
any circumstances, is invalid, in whole or in part, such provision or
application shall to that extent be severable and shall not affect other
provisions or applications of this Agreement.




14.

Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware, without reference to the principles of
conflict of laws. The Delaware courts have non-exclusive jurisdiction to settle
any dispute and the parties submit to the non-exclusive jurisdiction of the
Delaware courts; provided, however, that neither party shall commence any such
action or proceeding unless prior thereto the parties have in good faith
attempted to resolve the claim, dispute or cause of action which is the subject
of such action or proceeding through mediation by an independent third party.




15.

Legal Fees.  The parties hereto agree that the non-prevailing party in any
dispute, claim, action or proceeding between the parties hereto arising out of
or relating to the terms and conditions of this Agreement or any provision
thereof (a “Dispute”), shall reimburse the prevailing party for reasonable
attorney’s fees and expenses incurred by the prevailing party in connection with
such Dispute; provided, however, that Dr. Faulkes shall only be required to
reimburse the Company for its fees and expenses incurred in connection with a
Dispute if Dr. Faulkes’ position in such Dispute was found by the court,
arbitrator or other person or entity presiding over such Dispute to be frivolous
or advanced not in good faith.




16.

Modifications.  Neither this Agreement nor any provision hereof may be modified,
altered, amended or waived except by an instrument in writing duly signed by the
party to be charged.




17.

Tense and Headings.  Whenever any words used herein are in the singular form,
they shall be construed as though they were also used in the plural form in all
cases where they would so apply. The headings contained herein are solely for
the purposes of reference, are not part of this Agreement and shall not in any
way affect the meaning or interpretation of this Agreement.




18.

Counterparts.  This Agreement may be executed in two or more counterparts, each
of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.








4




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Director Agreement to be
executed by authority of its Board of Directors, and Dr. Faulkes has hereunto
set his hand, on the day and year first above written




VOLITIONRX LIMITED




/s/ Cameron Reynolds     

Cameron Reynolds

Chief Executive Officer and Director




DR. MARTIN CHARLES FAULKES




/s/ Dr. Martin C. Faulkes     

Dr. Martin C. Faulkes











5




--------------------------------------------------------------------------------




EXHIBIT A




In his role as Executive Chairman, Dr. Faulkes shall have the following duties:




·

Provide leadership to the Board for the development, implementation and
monitoring of near- and long-term strategic plans for the Company.




·

Schedule Board meetings and work with committee chairs to coordinate the
schedule for meetings.




·

Ensure the proper flow of information to the Board, reviewing the adequacy and
timing of documentary materials in support of management’s proposals.




·

Oversee the preparation and distribution of proxy materials to stockholders.




·

Act as liaison between Board and management.




·

Working with the Nominations and Governance Committee, ensure proper committee
structure, including assignment of members and committee chairs (including,
without limitation, ensuring that such appointments meet all applicable
qualification and independence requirements under applicable law and NYSE MKT
requirements).




·

Ensure the Board fully discharges its duties




·

Ensure adequate lead time for effective study and discussion of business under
consideration.




·

Consult periodically with the Chief Executive Officer (“CEO”) to obtain such
information concerning the Company’s business, operations and strategic plans as
may be necessary for the Board to discharge its duties.




·

Conduct executive sessions of the Board; prepare agenda for the same, after
consultation with other directors.




·

Facilitate discussions of the Board regarding corporate strategy and critical
issues facing the Company.








6


